                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

ROBBY DEE KESLER,                                 §
                                                  §
                                                  §    CIVIL ACTION NO. 5:20-CV-00148-RWS
                Plaintiff,                        §
                                                  §
v.                                                §
                                                  §
WARDEN S. SALMONSON,                              §
                                                  §
                Defendant.                        §

                                             ORDER

       Petitioner Robby Dee Kesler, a prisoner confined at the Federal Correctional Institution in

Texarkana, Texas, proceeding pro se, filed this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241. The Court referred this matter to the United States Magistrate Judge. The

Magistrate Judge recommends dismissing the petition for writ of habeas corpus. Docket No. 3

(“Report and Recommendation”). The petitioner filed objections to the Report and

Recommendation. Docket No. 5.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. The Court has conducted a de novo review of the Petitioner’s objections in relation to

the pleadings and the applicable law. See FED. R. CIV. P. 72(b). After careful consideration, the

Court concludes the objections are without merit.

       In his petition, the Petitioner argued his federal sentence should have been reduced

pursuant to § 5G1.3(c) of the United States Sentencing Guidelines to grant credit toward his federal

sentence for time credited to a related sentence imposed by a state court. This claim does not
challenge the manner in which the Petitioner’s sentence is being executed or calculated by the

Bureau of Prisons. Rather, the Petitioner attacked the legality of the sentence as imposed, based

on the sentencing court’s alleged failure to apply a provision of the Sentencing Guidelines to

reduce the Petitioner’s federal sentence. A claim challenging the legality of a sentence generally

must be brought under 28 U.S.C. § 2255, not § 2241. Tolliver v. Dobre, 211 F.3d 876, 877 (5th

Cir. 2000).

       This court is bound by circuit precedent, which holds that the savings clause of § 2255(e),

which in some instances allows a petitioner to proceed under § 2241, “applies to a claim: (i) that

is based on a retroactively applicable Supreme Court decision which establishes that the petitioner

may have been convicted of a nonexistent offense and (ii) that was foreclosed by circuit law at the

time when the claim should have been raised in the petitioner’s trial, appeal, or first § 2255

motion.” Reyes-Requena v. United States, 243 F.3d 893 (5th Cir. 2001). As the Magistrate Judge

concluded, the Petitioner’s claim regarding his sentence failed to meet either prong of the Reyes-

Requena test. The Petitioner’s claim did not demonstrate that he was convicted of “a nonexistent

offense” as required by the actual innocence prong of Reyes-Requena. Additionally, the

Petitioner’s initial ground for review is not based on a retroactively applicable Supreme Court

decision, and it was not foreclosed at the time of trial. Therefore, the Petitioner may not pursue his

claim concerning his sentence in a habeas petition filed pursuant to § 2241.

       In his objections to the Report and Recommendation, the Petitioner now argues that the

Bureau of Prisons incorrectly calculated his federal sentence by failing to allow him presentence

credit from June 29, 2015, the date he was taken into federal custody via a writ of habeas corpus

ad prosequendum, through January 12, 2017, the date his federal sentence was imposed.




                                             Page 2 of 4
       A federal sentence begins to run “on the date the defendant is received in custody awaiting

transportation to, or arrives voluntarily to commence service of sentence at, the official detention

facility at which the sentence is to be served.” 18 U.S.C. § 3585(a); Leal v. Tombone, 341 F.3d

427, 428 (5th Cir. 2003). A federal sentence cannot commence prior to the date it is imposed, even

if it is ordered to run concurrently with a previously imposed sentence. United States v. Flores,

616 F.2d 840, 841 (5th Cir. 1980). In this case, the Bureau of Prisons correctly concluded that the

Petitioner’s sentence commenced on January 12, 2017, because it was ordered to run concurrently

with his previously imposed state sentence.

       Petitioner argues that he is entitled to presentence credit from the time he was taken into

federal custody until he was sentenced. Under certain circumstances, a defendant convicted of a

federal crime is entitled to credit for time spent in official detention prior to the date the sentence

begins. Title 18 U.S.C. § 3585 provides:

       (b) Credit for prior custody.--A defendant shall be given credit toward the service
       of a term of imprisonment for any time he has spent in official detention prior to
       the date the sentence commences--

           (1) as a result of the offense for which the sentence was imposed; or

           (2) as a result of any other charge for which the defendant was arrested after
           the commission of the offense for which the sentence was imposed;

       that has not been credited against another sentence.

18 U.S.C. § 3585. The statute authorizes credit only for time that has not been credited toward

another sentence. United States v. Wilson, 503 U.S. 329, 334 (1992). The Attorney General,

through the Bureau of Prisons, determines what credit should be awarded to prisoners for time

spent in custody prior to the commencement of their federal sentences. Wilson, 503 U.S. at 333-

34; Leal, 341 F.3d at 428. Because the time that the Petitioner spent in custody from June 29, 2015,

through January 11, 2017, was credited toward his state sentence, he is not entitled to also have

                                             Page 3 of 4
the time credited toward his federal sentence. See United States v. Dovalina, 711 F.2d 737, 740

(5th Cir. 1983). Further, the Petitioner is not entitled to credit for the time he spent in federal

custody pursuant to a writ of habeas corpus ad prosequendum, because it was credited toward his
       .
state sentences. Lopez v. Jeter, 170 F. App’x 894, at *1 (5th Cir. 2006). The Bureau of Prisons

correctly calculated the Petitioner’s federal sentence. Thus, the petitioner is not entitled to his

requested habeas relief.

       Accordingly, petitioner’s objections are OVERRULED. It is

       ORDERED that Magistrate Judge’s Report and Recommendation (Docket No. 3) is

ADOPTED as the opinion of this Court and Kesler’s petition for writ of habeas corpus is

DISMISSED.


        SIGNED this 25th day of May, 2021.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                           Page 4 of 4
